Citation Nr: 0716497	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-30 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
based on claimed additional disability, to include 
hypertension and numbness of bilateral feet and legs, for 
residuals of status post stomach aneurysm.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to January 
1954. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

In the July 2003 rating decision, service connection was 
denied for PTSD, hypertension, and numbness of the bilateral 
feet and legs.  Entitlement to compensation under 38 U.S.C.A. 
§ 1151 based on claimed additional disability for residuals 
of status post stomach aneurysm.  The veteran perfected an 
appeal of these denials.

In April 2005, the veteran presented oral testimony at a 
hearing held at the RO before a Decision Review Officer.

Issue clarification
 
In an August 2004 VA Form 9, the veteran indicated that his 
neurological disability was a complication from the stomach 
aneurysm surgery and that he "never stated that this was a 
service connected claim."  At the April 2005 hearing, he 
added that his hypertension was secondary to that surgery.  
See hearing transcript, page 10.  In light of these 
assertions, the issues are as stated on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran submitted two VA Form 9s in August 2004 providing 
conflicting information on whether he wanted a Travel Board 
hearing.  In April 2007, the Board wrote to the veteran to 
clarify this matter.  Later that month, the veteran indicated 
that he wanted a travel board hearing.

Therefore, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the veteran for a 
travel board hearing at the RO.  The 
veteran should be notified of the date, 
time and place of such a hearing by 
letter mailed to his current address of 
record, with a copy to his 
representative.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



